Citation Nr: 0606087	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to December 
1994.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in November 1998 
and June 1999, which denied a rating in excess of 10 percent 
for the veteran's service-connected low back disability.  

In July 2003, the Board remanded the case to the RO for 
additional development.

In August 2005, the Board promulgated a decision pertinent to 
the issues of entitlement to an increased rating for 
bilateral inguinal hernias and a low back disability.  
Subsequently, in a separate decision, the Board has vacated 
its August 2005 decision insofar as the issue of entitlement 
to a rating in excess of 10 percent for a low back disability 
is concerned.  The instant decision constitutes a de novo 
decision on the matter.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected low back disability is 
manifested by lumbosacral pain, slight limitation of motion 
(70 degrees of forward flexion, 20 degrees of backward 
extension, 25 degrees of right and left lateral flexion, and 
30 degrees of right and left rotation), and normal X-ray 
findings; there is no objective evidence to demonstrate that 
an intervertebral disc syndrome is associated with the low 
back disability.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003) and Diagnostic 
Codes 5237 (effective on September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and to 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in November 1998, 
which was before the enactment of the VCAA.  In any event, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the final transfer of the case to the Board for 
appellate consideration in August 2005, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of his appeal.  Accordingly, the Board will proceed 
to adjudicate this claim.  

In the VCAA notice sent to the veteran in August 2004, the RO 
advised the veteran of what was required to prevail on his 
claim for an increased rating, what specifically VA had done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to submit any 
evidence or information in his possession that pertained to 
his claim.  

Further, the veteran was provided with a copy of the rating 
decisions dated in November 1998 and June 1999, setting forth 
the general requirements of applicable law pertaining to 
claims for an increased rating.  In the rating decisions, the 
RO also informed the veteran of the reasons for its 
determination and the evidence it had considered in its 
decision.  The general advisements were reiterated in the 
statement of the case issued in July 1999, as well as in the 
supplemental statements of the case issued in March 2003 and 
April 2005.  These documents included the old and revised 
diagnostic criteria pertinent to the evaluation of the low 
back, as well as the regulations promulgated in light of the 
VCAA and the United States Code cites relevant to the VCAA.  
The statement of the case, supplemental statements of the 
case, and the Board remand of July 2003 also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's VA treatment 
records for inclusion in the file.  He has not identified any 
private medical treatment records, or any additionally 
available evidence for consideration in his appeal, for the 
RO to obtain on his behalf.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in December 1998, February 2003, and January 
2004, specifically to evaluate the current nature and 
severity of the veteran's low back disability.  Accordingly, 
the Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling.  It is noted that 
during the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  According 
to governing legal precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), summary 
published at 69 Fed. Reg. 25,179-80 (May 5, 2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in December 1998, 
February 2003, and January 2004, and VA outpatient treatment 
reports dated from 1997.

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability rating under the evaluation criteria 
effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  There is no medical evidence 
that the veteran's lumbosacral strain is of a severe degree 
such that a rating in excess of 10 percent is in order for 
lumbosacral strain under Code 5295.  

For example, at the time of a December 1998 VA examination, 
there was no spasm noted in the veteran's spine.  A similar 
finding was made at the time of a February 2003 VA 
examination, where his gait was unimpaired and he had no 
paraspinous tenderness.  At that time of a January 2004 VA 
examination, there was no muscle spasm or tenderness in the 
lumbar spine.  His stature was erect and he had a normal gait 
without a limp.  VA outpatient records show treatment for 
chronic pain, but there is no showing of muscle spasm or loss 
of lateral spine motion.  In the judgment of the Board, this 
evidence demonstrates that the veteran's lumbosacral strain 
is appropriately evaluated as 10 percent disabling under Code 
5295, and does not meet the criteria for the next higher 
rating (e.g., 20 percent) under the Code.  

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma.  Such is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  X-rays of the lumbosacral spine taken at the time of 
the VA examinations in December 1998 and January 2004 were 
noted to be normal.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
After reviewing the record, the Board finds that the 
objective evidence demonstrates that the veteran's lumbar 
spine is not so severely limited in motion such that a 20 
percent rating would be in order under Code 5293.  Range of 
motion studies were performed on each of the three VA 
examinations (VA outpatient records were not elucidative in 
that regard), and they demonstrate that the veteran's lumbar 
spine motion restrictions are no more than slight in degree.  
The measurements demonstrating the most overall restrictive 
lumbar motion were obtained at the time of the January 2004 
VA examination, as follows:  70 degrees of forward flexion, 
20 degrees of backward extension, 25 degrees of right and 
left lateral flexion, and 30 degrees of right and left 
rotation.  It is also noted, however, that on the December 
1998 VA examination forward flexion was to 60 degrees.  Such 
findings clearly demonstrate that overall the veteran's 
limitation of motion is slight in degree.  Thus, the 
lumbosacral spine impairment in relation to limitation of 
motion is most appropriately evaluated as 10 percent and no 
more under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that he his low back pain became worse with 
certain activities.  In furnishing range of motion findings, 
the January 2004 VA examiner considered increased pain with 
motion and, in fact, specifically furnished measurements of 
lumbar range of motion that gave attention to pain, fatigue, 
weakness, lack of endurance, and incoordination.  The VA 
examiner commented that all of the movements were completed 
without pain and with no evidence of incoordination or any 
weakened movements.  In short, the Board finds that there is 
no credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that under the limitation-of-motion codes the 
low back disability would be more than 10 percent disabling.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his low back disability.  In this 
regard, the Board notes that evaluating his lumbosacral spine 
disability under provisions relevant to intervertebral disc 
syndrome would be unwarranted, given that service connection 
has not specifically been established for such condition and 
that a disc syndrome has not been diagnosed as part of the 
service-connected low back disability.  In any case, the VA 
examinations do not show evidence of a disc disease.  VA 
records show that the veteran underwent electrodiagnostic 
studies of the lower extremities in December 2001, which 
resulted in findings of bilateral peroneal neuropathy.  The 
cause for the neuropathy was not found.  Nevertheless, at the 
time of the VA examinations in December 1998 and February 
2003, the veteran's back was normal from a neurological 
standpoint.  In December 1998, he was diagnosed with chronic 
low back strain, and not a low back disability with a disc 
disease component.  Furthermore, in January 2004, the VA 
examiner stated that there was no degenerative disc disease 
shown by X-rays.  At that time too, the veteran was diagnosed 
with chronic lumbar strain, and there was no disc disease 
component associated with it.  Accordingly, neither the 
"old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 
2002), published at 67 Fed. Reg. 54345-54349 (August 22, 
2002).

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria that became 
effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, there is no objective evidence to show that an 
increased rating under Codes 5003, 5010, 5292, and 5295 is 
warranted.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, there is not objective evidence to 
show that the veteran presently has intervertebral disc 
syndrome.  As such, evaluation of the veteran's lumbosacral 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) is not in order.  

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for an 
increased disability under evaluation criteria effective on 
September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating for lumbosacral 
strain is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating for 
lumbosacral strain is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by forward flexion of 60 degrees or less, or that the 
combined range of motion of the thoracolumbar spine is 120 
degrees or less, or that there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Clinical testing by VA examiners, as 
discussed in previous sections herein above, show that the 
veteran's range of motion of the lumbar spine is somewhat 
limited, but not to the degree required for a higher rating 
under the revised Code 5237.  While the veteran's forward 
flexion was to 60 degrees, as noted on the December 1998 VA 
examination, on subsequent VA examinations his flexion 
improved to 80 degrees on the February 2003 examination and 
to 70 degrees on the January 2004 examination.  Thus, overall 
and most recently, his forward flexion is most appropriately 
characterized as being limited to not less than 70 degrees.  
Moreover, on each of the VA examinations, his combined range 
of motion is more than 120 degrees, and there is no 
demonstration of muscle spasm or guarding that results in an 
abnormal gait or abnormal spinal contour.  The VA examination 
reports and VA outpatient records indicate that the veteran's 
lumbar spine was not productive of spasm, that he had a 
normal gait, and that he did not show evidence of scoliosis 
or loss of lordosis.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
veteran's lumbar spine was limited to 60 degrees or less in 
forward flexion for an increased rating under the revised 
Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted previously, painful motion 
was taken into account on the range of motion studies, 
particularly during the VA examination in January 2004.  

The Board further notes, as it has herein above, that there 
is no objective medical evidence to show that the veteran has 
a disc disease associated with his service-connected low back 
disability.  As such, a separate rating under an appropriate 
diagnostic code, in accordance with Note (1) under the 
General Rating Formula for Diseases and Injuries of the Spine 
is not for consideration.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome is not 
for application in this case because a disc syndrome has not 
been diagnosed in connection with the service-connected low 
back disability.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for a low back disability, under both 
old rating criteria and rating criteria revised effective in 
September 23, 2002 and September 26, 2003.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a low back disability is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


